Citation Nr: 0916097	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  05-06 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1967 to 
October 1969.  He died in April 2003 at age 53.  The 
appellant claims benefits as his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
RO, which denied a claim for service connection for cause of 
death.

The Board remanded this case in November 2007.  It returns 
now for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Regrettably, this claim must once again be remanded. 

In its November 2007 remand, the Board instructed the Agency 
of Original Jurisdiction (AOJ) to provide corrective notice 
to the appellant of the information and evidence needed to 
substantiate a claim of entitlement to service connection for 
the cause of the Veteran's death.  The AOJ was specifically 
informed that in the context of a claim for Dependency and 
Indemnity Compensation (DIC) benefits, the notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or death; 
(2) an explanation of the evidence and information required 
to substantiate a DIC claim based on a previously service- 
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected. Hupp v. Nicholson, 21 
,Vet. App. 342 (2007).  

On remand, the appellant was provided a notice letter dated 
in March 2008, which informed her that to support her claim 
for DIC benefits, the evidence must show that either the 
Veteran died while on active duty or he died from a service-
connected injury or disease.  The letter also advised her how 
to support a claim for accrued benefits and a claim for death 
pension benefits, even though the only claim at issue was 
service connection for cause of death.  The Board notes that 
the March 2008 letter does not meet the notice standards, as 
required under Hupp, for 38 U.S.C.A. § 1310 claims.  

A remand by the Board imposes upon the Secretary of VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  Where the remand orders are not complied with, the 
Board errs in failing to insure compliance.  Stegall v. West, 
11 Vet. App. 268 (1998).  Because the November 2007 remand 
instructions were not complied with fully, the Board is 
required to remand the appeal for further development.

Accordingly, the case is REMANDED for the following action:

1. The Agency of Original Jurisdiction 
(AOJ) should provide to the appellant all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), and Hupp v. Nicholson, 21 Vet. 
App. 342, 352-53 (2007), with respect to 
the 38 U.S.C.A. § 1310 claim.  Any notice 
given, or action taken thereafter, must 
comply with current, controlling legal 
guidance.

Specifically, the notice must include (1) 
a statement of the conditions the Veteran 
was service-connected for at the time of 
his death; (2) an explanation of the 
evidence and information required to 
substantiate a DIC claim based on a 
previously service-connected condition; 
and (3) an explanation of the evidence 
and information required to substantiate 
a DIC claim based on a condition not yet 
service-connected.  See Hupp, supra.

2. Then, the AOJ should readjudicate the 
claim. In particular, the AOJ should 
review all the evidence that was 
submitted since the February 2009 
Supplemental Statement of the Case 
(SSOC).  In the event that the claim is 
not resolved to the satisfaction of the 
appellant, she should be provided a SSOC, 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  After the 
appellant and her representative have 
been given the applicable time to submit 
additional argument, the claim should be 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




